United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                    August 2, 2010

                                        Before

                           DIANE P. WOOD, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

                           DIANE S. SYKES, Circuit Judge



ALFRED JANIGA,                                 Appeals  from  the  United  States  District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
Nos. 09‐2982 & 09‐3087     v.
                                               No. 09 C 2464
QUESTAR CAPITAL CORPORATION,
et al.,                                        Milton I. Shadur, Judge.
        Defendants‐Appellants.



                                      O R D E R

      The slip opinion issued in the above‐entitled cause on August 2, 2010, is amended
on page 1 to reflect the lower court case number as No. 09 C 2464.